Detailed Action  

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Office Action Summary
2. 	This Final office action is in response to Applicant’s communication received on September 7, 2022. Claims 13-16 and 22-31 are pending and examined below.
 
 				Response to Arguments
3. 	The applicant's arguments have been fully considered but they are not persuasive.
	The applicant asserted that claim 13 is not directed to a judicial exception. Applicant further supported his assertion by arguing that amended claim 13 recites limitations and methods that cannot be performed outside of a computer, let alone in the human mind, such as "determining, using a machine learning model, an output indicative of an applicability of the second portion of the pain-point and solution data to the first problem."
	The examiner respectfully disagrees.
	The claims are clearly directed to organizing human activity in that the limitations are directed to assessing, evaluating a target business, and leveraging insights from the assessment and evaluation to provide strategy recommendations to improve the performance of the target business. This is clearly directed to organizing human activity where tasks are assigned and managed by individuals. 
		
Applicant further asserted that Claim 13 integrates an alleged recited abstract 
idea into practical applications and is therefore not directed to an abstract idea. Applicant further supported his assertion by arguing that Claim 13 provides many technical improvements and solves many challenges in the field of data collection and management, and “Using Al or machine learning algorithm, the input may be determined to be applicable to a second industry or a second process, and the pain-point and solution data may be updated accordingly to expand the knowledge and input's applicability beyond the initial scope of first industry or first process.”
	
The Examiner respectfully disagrees.
	The fact that the claimed invention uses a machine learning model is merely implementing the abstract idea in the manner of "apply it" and does not integrate the abstract idea into a practical application nor provide significantly more. 
	The use of a machine learning model to determining an output indicative of an applicability of the second portion of the pain-point and solution data to the first problem, merely implements the abstract idea in the manner of apply it and does not integrate the abstract idea into a practical application. Merely evaluating a performance of a target business could be performed separately on a piece of paper.
	
Applicant further argues Claim 13 recites "significantly more" than the alleged abstract idea
 	In response, the examiner respectfully disagrees. The claim recites a machine learning model. This merely implements the abstract idea in the manner of “apply it”.  The learning machine model is a generic element which merely confines the abstract idea steps to a particular technological environment. The steps of the claimed invention could be performed manually by storing information manually. 
The recitation of a generic processor does not integrate the abstract idea of managing a supply chain by generating a plan (i.e. a method of organizing human activity as to how a supply chain is managed into a practical application nor provide significantly more. MPEP 2106 states:
	It is notable that mere physically or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp mere physical or tangible Implementation of an exception is not in itself an Inventive concept end does not guarantee eligibility:
	
The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (In § 101 terms a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the principle or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility “depend simply on the draftsman’s art,” Flook supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "flaws of nature, natural phenomena, and abstract Ideas are not patentable,”” Myriad, 133 S. Cl. 1289, 188 L Ed. 2d 124, 133).


Further MPEP 2016.05(d)(ii), Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) - this is an element the courts have recognized as well-understood, routine and conventional.
The generic recitation of a processor which uses a network to transmit data is merely confining the abstract idea to a particular technological environment without significantly more and without reciting a practical application.
The steps or functions of determining and updating, provide significantly more when implemented using generic computer elements. These elements merely confine the abstract idea steps to a particular technological environment.  The abstract idea can be considered organizing human activity. The steps can be performed using pencil and paper - the generic recitation of a computer is merely confining the abstract idea to a particular technological environment.
	Thus, the judicial exception is not integrated into a practical application because the use of a machine learning model for performing these steps is generic and thus do not provide a practical application nor provide significantly more.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process and display data and thus do not provide an inventive concept in the claims.
	
Claim Rejections - 35 USC §101
4. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 13-16 and 22-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a tool for the organization and understanding of enterprise data without significantly more. 
	
Subject Matter Eligibility Standard	
	When considering subject matter eligibility under 35 U.S.C.101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	Specifically, claim 13 is directed to a method. Claim 13 falls under one of the four statutory classes of invention. 
 	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
 	The Examiner has identified independent process Claim 13 as the claim that represents the claimed invention for analysis. Claim 13 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:

Claim 13 recites:
	 receiving problem data, the problem data including information associated with a first problem of a first target business, the first target business associated with a first industry; 
 	receiving pain-point and solution data comprising at least one pain-point and at least one solution, wherein: 
 	a first portion of the pain-point and solution data is associated with the first problem, 
 	a second portion of the pain-point and solution data is associated with a second problem and a second industry, and 
at least one of the pain-point or the solution of the pain-point and solution data is provided by a subject matter expert; 
determining, using a machine learning model, an output indicative of an applicability of the second portion of the pain-point and solution data to the first problem; 
updating the pain-point and solution data based on the output of the machine learning model; 
comparing the problem data to the updated pain-point and solution data, wherein the comparing the problem data to the updated pain-point and solution data comprises matching one or more pain-points of the updated pain-point and solution data to the first problem; 
identifying one or more solutions associated with the one or more pain-points, the one or more solutions associated with the first problem matched to the one or more pain-points; 
determining whether the one or more solutions are associated with a key performance indicator (KPI), the KPI being at least one of: a solution KPI or a pain-point KPI; 
providing a recommendation of the KPI when a solution of the one or more solutions is associated with the KPI; and 2 SF-4908962Application No.: 17/006,828Docket No.: 18416-20001.00 
forgoing the recommendation of the KPI when the one or more solutions are not associated with the KPI.  
 The Examiner submits that the foregoing italic limitations constitute: (a) "a certain method of organizing human activity " receiving problem data, the problem data including information associated with a first problem of a first target business, the first target business associated with a first industry; 	receiving pain-point and solution data comprising at least one pain-point and at least one solution, determining, an output indicative of an applicability of the second portion of the pain-point and solution data to the first problem; 
updating the pain-point and solution data based on the output; comparing the problem data to the updated pain-point and solution data, wherein the comparing the problem data to the updated pain-point and solution data comprises matching one or more pain-points of the updated pain-point and solution data to the first problem; 
identifying one or more solutions associated with the one or more pain-points, the one or more solutions associated with the first problem matched to the one or more pain-points; determining whether the one or more solutions are associated with a key performance indicator (KPI), the KPI being at least one of: a solution KPI or a pain-point KPI under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. a processor and memory). Any limitations not identified above as part of the certain method of organizing human activity are deemed "additional elements" and will be discussed in further detail below. 
The generic recitation of the machine learning model does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.0S(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.0S(f)).
Accordingly, claim 13 describes at least one abstract idea.
Dependent claims 14-16 and 22-31 include other limitations for example claims14 further recites matching the one or more pain-points to the first problem, claim 15 further recites determining whether an effectiveness of the solution of the one or more solutions to the first problem is below an effectiveness threshold; disassociating the solution of the one or more solutions with the first problem, when the effectiveness of the solution of the one or more solutions to the first problem is below the effectiveness threshold; and forgoing the disassociating the solution of the one or more solutions with the first problem, when the effectiveness of the solution of the one or more solutions to the first problem is not below the effectiveness threshold, claim 16 further recites presenting the solution of the one or more solutions; receiving an input to filter out the presentation of second information associated with the domain; and in response to the receiving the input to filter out the presentation of information associated with the domain, ceasing the presentation of the solution of the one or more solutions, claim 22 further recites that determining an initial performance score based on assessments of the target business; 3 SF-4908962Application No.: 17/006,828Docket No.: 18416-20001.00determining a net deviation based on a deviation between assessment data and capability process data associated with the target business, wherein: the assessment data comprise information associated with the assessments of the target business and performance drivers, and the capability process data comprise information associated with processes of the target business and the performance drivers; and determining an updated performance score of the target business based on the net deviation and the initial performance score, wherein the solution is identified further based on the updated performance score, claim 23 further recites in response to an input requesting a domain score for a competitor of the target business: receiving an input identifying the competitor of the target business; determining the domain score for the competitor based on separated domain- structure data associated with the competitor; and providing the domain score, claims 24 further recites a second pain-point and a second solution, at least one of the second pain-point and the second solution provided by a second subject matter expert, Claim 25 further recites determining a similarity score based on a pain-point of the updated pain-point and solution data and the first problem; comparing the similarity score to a predetermined similarity threshold; when the score is above the predetermined similarity threshold, associating the pain-point of the updated pain-point and solution data with the first problem; and when the score is below the predetermined similarity threshold, forgoing associating the pain-point of the updated pain-point and solution data with the first problem, Claim 26 recites inputting the one or more pain- points of the updated pain-point and solution data and the first problem into the machine learning model to determine the similarity score, Claim 27 further recites a function and a root cause, Claim 28 further recites identifying the root cause based on one or more predetermined root causes associated with the function, Claim 29 further recites identifying the root cause based on one or more predetermined root causes associated with the function, Claim 30 further recites generating a user interface that includes the one or more pain-points of the updated pain-point and solution data, the one-or more solutions associated with the one or more pain-points, the recommended KPI, and a visual representation of the recommended KPI, Claim 31 further recites determining, a new KPI solution when the one or more solutions are not associated with the KPI;  but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 13.
2019 PEG: Step 2A - Prong Two: 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application." 
In the present case, claims 13-16, and 22-31 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of: 
	•	A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank - similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see Paragraphs [00393-00398] of Applicant's published specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor and memory) and nothing beyond that;
 	•	Generally linking the use of the judicial exception to a particular
 		  technological environment or field of use - for example, the recitations of 
"execute a machine learning algorithm to determine one or more 
conditions ... " and "train   	the machine learning algorithm with the 
received information to update the parameters being used for determining 
the condition and the instructions", which  amounts to limiting the abstract 
idea to the field of Healthcare/the environment of computers - see MPEP 
2106.05(h).
	Accordingly, representative claim 13 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
 	The dependent claims 14-15 and 22-31 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above.
	In addition, the claimed function steps of the dependent claims merely further limiting the abstract idea and are insignificant extra-solution activity - see MPEP 2106.05(g)-Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3 )). Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea. 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
When viewed as a whole, claims 13-15 and 22-31 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
•	Well-understood, routine, conventional activities previously known to the industry:
•	Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see Paragraphs [00393-00398] of Applicant's published specification) - e.g., Applicant's specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;
•	Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
•	Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitations of " determining, using a machine learning model, an output indicative of an applicability of the second portion of the pain-point and solution data to the first problem; updating the pain-point and solution data based on the output of the machine learning model", which amounts to limiting the abstract idea to the field of optimization of business target/the environment of computers - see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see Fair Warning v. Latric Sys. - similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and memory.
The dependent claims also do not include additional elements (considered both 
individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation. 
Therefore claims 13-15 and 22-31 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ernst (U.S. Patent No. 5,890,133) discloses a method and a device for the management of a business process with a computer system that takes into account all influencing parameters acting in reality during the optimization of the business process.
The resulting data, taken from the processing data, indicates the extent to which the business process instance meets the criteria of the business targets, and is stored. The business targets (such as how long a certain business process is to last) may be stored. 

Chatter et al. (U.S. Pub. Application No. 20090099902 A1) discloses a method of optimizing quantitative business objectives and targets of product or service sellers together with synergistic pricing, promotions and advertisements, including one or more of search engine-based advertising. Providing a seller ability automatically to optimize its time-sensitive business targets such as profit, revenue and inventory in real-time and in response to dynamic market conditions.
				
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623